Citation Nr: 0115014	
Decision Date: 05/31/01    Archive Date: 06/04/01	

DOCKET NO.  96-18 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to compensation under the provisions of U.S.C.A. 
§ 1151 (West 1991) for additional disability of the right eye 
due to medical treatment provided by the Department of 
Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from September 1946 to August 
1948, and from June 1949 to September 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating actions issued by the 
Salt Lake City, Utah, VA Regional Office (RO) which denied 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional right eye disability.  The case is now ready for 
appellate review.  


FINDING OF FACT

The veteran was provided surgical treatment by VA or 
privately at VA request for his right eye in October 1974, 
October 1994, and November 1994, and the evidence shows a 
causal relationship between the cumulative nature of repeated 
right eye surgical procedures and the veteran's eventual 
right eye visual loss, from approximately 20/20 to an acuity 
most recently shown to be 20/80, with chronic cystoid macular 
edema and secondary right eye glaucoma.



CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional right eye 
disability, to include some loss of vision, chronic cystoid 
macular edema, and secondary right eye glaucoma, causally 
related to VA treatment, have been met.  38 U.S.C.A. §§ 1151, 
5107 (West 1991); 38 C.F.R. § 3.358 (2000); Brown v. Gardner, 
115 S. Ct. 552 (1994).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Regulation:  In pertinent part, 38 U.S.C.A. § 1151 
provides that, where any veteran shall suffer an injury, or 
an aggravation of an injury, as a result of hospitalization, 
medical or surgical treatment, not the result of the 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability, disability 
compensation shall be awarded in the same manner as if such 
disability or aggravation were incurred in service.  

In Brown v. Gardner, 115 S. Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C.A. 
§ 1151, as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment, was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA medical treatment and additional 
disability, and that there was no need for identification of 
any "fault" on the part of VA.  The Supreme Court further 
found that the then-implementing regulation, 38 C.F.R. 
§ 3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect to the 
regulation's inclusion of a fault or accident requirement.  

However, the Court further held that not every "additional 
disability" was compensable.  See Gardner, 115 S. Ct. 552, 
556(n)(3), wherein the Court stated that it did not intend to 
cast any doubt on the regulations insofar as they excluded 
coverage for incidence of a disease's or injury's natural 
progression, occurring after the date of treatment.  VA 
action was not the cause of disability in those situations.  
The Court found it would be unreasonable to believe that 
Congress intended to compensate veterans for the necessary 
consequences of treatment to which they consented.  The 
Supreme Court found that the statutory language of 
38 U.S.C.A. § 1151 simply required a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability was compensable.  

Thereafter, VA sought an opinion from the Attorney General of 
the United States as to the full extent to which § 1151 
benefits were authorized under the Supreme Court's decision.  
The requested opinion was received from the Department of 
Justice in January 1995.  Thereafter, based upon that 
opinion, VA amended its regulations in March 1995 to conform 
to the Supreme Court's decision in Gardner.  Section (c)(3) 
of 38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.  
38 C.F.R. § 3.358(c)(1) provides that, "It will be necessary 
to show that the additional disability is actually the result 
of such disease or injury or an aggravation of such existing 
disease or injury and not merely coincidental therewith."  
Further, 38 C.F.R. § 3.358(b)(2) provides that compensation 
will not be payable for the continuance or natural progress 
of diseases or injuries.  38 C.F.R. § 3.358(c)(3) provided 
that, "compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the expressed or implied consent 
of the veteran.  Necessary consequences are those which are 
certain to result from or were intended to result from the 
examination or medical or surgical treatment administered.  

Effective in October 1997, 38 U.S.C.A. § 1151 was amended by 
Congress.  See § 422(a) of PL 104-204.  The purpose of the 
amendment was, in effect, to overrule the Supreme Court's 
decision in the Gardner case, which held that no showing of 
negligence or fault was necessary to recover under § 1151.  
However, where a law or regulation changes after a claim has 
been filed or reopened, but before the judicial process has 
been concluded, the version most favorable to the appellant 
applies unless Congress provided otherwise or permitted VA to 
do otherwise and VA did so.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Thus, the instant veteran's 38 U.S.C.A. 
§ 1151 claim must be evaluated under the provision of the law 
which is most favorable to his claim.  Since the immediate 
post-Gardner state of the law eliminated the requirement for 
fault or negligence by VA, generally speaking, this version 
of the law applicable to § 1151 claims is certainly likely to 
be more favorable to veterans who have filed such claims.  In 
December 1997, VA General Counsel issued a precedential 
opinion which held that all claims for benefits under 
38 U.S.C.A. § 1151 filed before October 1997, must be 
adjudicated under the provisions of § 1151 as they existed 
prior to that date.  VAOPGCPREC 40-97.  The veteran filed his 
§ 1151 claim in this case prior to October 1997.  

Facts:  In October 1974, the veteran was provided a pars 
plana vitrectomy with lensectomy in the right eye by VA.  
While there are no clinical records for this surgery on file, 
this surgery appears to have been conducted without adverse 
incident or negative postoperative result.  Years later, in 
August 1993, VA clinical consultation revealed that right eye 
vision was 20/25 (plus 2) with normal pressure and with a bit 
elevated cup to disc ratio with some hypertensive 
retinopathy.  VA consultation in July 1994 revealed right eye 
vision of 20/20 but revealed a newly diagnosed posterior 
vitreous detachment without retinal tears.  VA consultation 
in October 1994 showed right eye vision had decreased to 
20/40 (minus 2) and the veteran described vision of very poor 
quality.  The right eye had an inferiorly subluxed lens and 
there was vitreous in the anterior chamber.  This was viewed 
as an acute event.  

To repair the right eye subluxed lens (which had been placed 
in the right eye by VA in October 1974), the veteran was 
provided a pars plana vitrectomy and a pars plana lensectomy 
to remove the dislocated intraocular lens and to place 
another anterior chamber lens later in October 1994.  Several 
days following this surgery the veteran's right eye vision 
was 20/80 (pinholes, 20/60 (minus 2)) with pressure at 15 and 
the patient was doing well.  Several days later in early 
November 1994, the veteran's right eye vision was evaluated 
as 20/60 (pinholes, 20/30 (plus 3)), with no evidence of 
retinal tears.  However, at this time, the veteran reported 
that he had been hit in the corner of his right eye with a 
piece of candy the previous Saturday and said that this had 
caused a significant amount of pain but had now cleared up.  
There was some evidence of trauma to the right eye at this 
time but no evidence of retinal detachment.  However, a week 
later, the veteran was diagnosed with retinal holes and/or a 
partial detachment of the retina, both temporally and 
nasally.  The next day, the veteran was referred by VA for 
surgical repair of this detached retina by a private facility 
and underwent "scleral buckle with C3F8 gas" and subsequent 
VA outpatient treatment records show that he was doing well 
after this surgical repair.  

The veteran filed his claim for additional right eye 
disability under 38 U.S.C.A. § 1151 in December 1994.  

In April 1996, VA outpatient treatment records showed that 
the veteran's right eye had best corrected vision of 20/40.  
Likely cystoid macular edema was also noted, which was 
believed to be secondary to an anterior chamber intraocular 
lens being pushed up on the area of the iris.  

In May 1996, the veteran testified at a personal hearing at 
the RO.  Therein, he provided his recollection of his medical 
and surgical history and argument supporting his claim.  

In May 1997, the veteran was seen by a VA specialist in 
ophthalmology for examination in conjunction with his pending 
§ 1151 claim.  At that time, best corrected right eye vision 
was 20/80 with a well-placed anterior chamber lens in the 
right eye.  Intraocular pressures were 36 in the right eye 
and 18 in the left.  The impression from examination was 
pseudophakia with anterior chamber lens in the right eye, 
history of retinal detachments, status-post scleral buckling 
procedure in the right eye, and secondary right eye glaucoma 
with moderate optic nerve head cupping.  This physician 
opined that had VA not intervened surgically to correct the 
veteran's right eye problems over the years, his right eye 
vision would be significantly worse than it was at present.  
He also wrote that the etiology of the veteran's right eye 
visual loss to 20/80 was difficult to assess.  The doctor 
also wrote that the veteran had some mild mottling of his 
macula and it may be the result of chronic cystoid macular 
edema which "likely is a result of multiple intraocular 
surgeries."  

In November 1997, the veteran was provided a VA examination 
by the chief ophthalmologic resident at the University of 
Utah.  The physician provided a fairly comprehensive review 
of the veteran's right eye medical history.  Without 
repeating the entire history previously described above, this 
physician again noted that, following all previous three 
surgical procedures, in April 1996, it was observed that the 
veteran had suffered possible cystoid macular edema, 
"secondary to an anterior chamber intraocular lens being 
pushed up on areas of iris."  This physician also noted the 
chronology whereby the veteran underwent a vitrectomy and 
lentectomy in October 1994, which appeared to have been 
performed without adverse incident but that in early November 
1994, the veteran had reported being hit in the corner of his 
right eye with a piece of candy, which caused a significant 
amount of pain acutely, and while there was no evidence of 
retinal detachment at that time, a significant retinal 
detachment was shown about a week later.  

This ophthalmological resident stated that the veteran's 
retinal detachment at that time could have been either caused 
by the trauma reported in early November 1994 (being hit with 
the candy) or could have occurred naturally through 
contraction of the vitreous humor following previous surgery.  
The doctor wrote that given the veteran's past history of 
previous surgery, it is very difficult to say what the exact 
cause of the retinal detachment was.  He also wrote that the 
veteran's visual loss reported in April 1996 as best 
corrected at 20/40 might be due to the anterior chamber 
intraocular lens being malpositioned on the iris, causing 
right eye CME.  This physician also stated that he did not 
find any evidence revealing that any VA surgery was performed 
in a negligent manner or in a manner below the applicable 
standard of care.  He said that the procedures performed in 
October and November of 1994 were appropriate, done promptly, 
and were good standard of care treatment for the veteran.  
However, he also wrote that the veteran's current vision loss 
"is most likely due to the patient's history of multiple 
surgeries and a possibility of the anterior chamber 
intraocular lens causing [cystoid macular edema] of the right 
eye."  He also stated that it was his belief that had VA not 
performed the veteran's right eye surgeries in this case, his 
vision would have been worse than it was at present.  

Analysis:  The essential question presented is whether the 
veteran has any "additional disability" of his right eye 
which is attributable by way of causation, without regard to 
fault or negligence, to any VA medical or surgical treatment.  
The medical evidence does not indicate any particular problem 
presented by the initial vitrectomy with lensectomy provided 
for the veteran's right eye in October 1974.  While records 
of this procedure are not apparently available for review, it 
does not appear that the veteran sought or required any form 
of medical follow-up for this right eye surgery for almost 
20 years following its completion.  

In August 1993 the veteran's right eye visual acuity was 
20/25 (plus 2) and in July 1994, right eye visual acuity was 
recorded as 20/20, essentially normal.  However, in October 
1994 visual acuity had decreased to 20/40 (minus 2) and there 
was an inferiorly subluxed lens which was viewed as an acute 
event.  What appears to have occurred here is that the lens 
placed in the veteran's right eye in October 1974 was shown 
to have become subluxed 20 years later in October 1994. 

VA immediately took action to conduct a subsequent vitrectomy 
with lensectomy in October 1994, and the veteran's right eye 
vision was 20/80 several days after the surgery was 
accomplished and before a full period of postoperative 
healing was completed.  However, several days later, the 
veteran presented with a history of having been hit in the 
corner of the eye with a piece of candy but at that time no 
additional disability was shown.  Eight days later, retinal 
holes/breaks were identified including partial detachment of 
the retina, both temporally and nasally.  The medical opinion 
on file is that such detachment may have been due to the 
reported trauma 8 days earlier of being struck in the eye 
with a piece of candy or may have been due to the naturally 
occurring contraction of the vitreous humor.  However, it is 
pertinent to note that the retinal detachment was not 
identified on November 2, when the veteran was first examined 
following the incident of being struck in the eye.  In any 
event, both the VA ophthalmologist in May 1997 and the chief 
resident private ophthalmologist in November 1997 wrote in 
their examination reports that the veteran's current vision 
loss was likely a result of multiple intraocular surgeries.  
Additionally, it was also noted in a November 1997 VA 
examination report that the veteran's visual loss noted in 
April 1996 may have been caused due to the anterior chamber 
intraocular lens being malposition on the iris causing 
cystoid macular edema of the right eye.  

Considering all of the evidence on file and considering that 
the standard of review in this case is only the question of 
whether the veteran underwent an increase in right eye 
disability which need only be causally related to VA medical 
care or surgery, the Board concludes that the veteran did 
indeed sustain an increase in right eye disability which is 
causally related to his multiple VA right eye surgical 
procedures.  While it is clear that both examining 
ophthalmologists felt that the veteran's right eye visual 
acuity would have sustained a far greater loss had VA not 
intervened as it did to provide necessary surgical 
procedures, the fact remains that the veteran is clinically 
shown to have had 20/20 right eye acuity in July 1994 but his 
best corrected right eye visual acuity in May 1997 was 20/80.  
Additionally, the May 1997 ophthalmological report also notes 
mild mottling of the right macula likely resulting from 
"chronic" cystoid macular edema and also documents 
"secondary" glaucoma of the right eye.  

Accordingly, the Board finds that an award of VA compensation 
under the provisions of 38 U.S.C.A. § 1151 for additional 
right eye disability, to include some loss of vision, chronic 
cystoid macular edema, and secondary right eye glaucoma, due 
to medical or surgical treatment provided by VA, is 
warranted.  









ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional right eye disability, to 
include some loss of vision, chronic cystoid macular edema, 
and secondary right eye glaucoma, is granted, subject to the 
rules and regulations governing the payment of VA monetary 
benefits.





		
	R. F. Williams
	Member, Board of Veterans' Appeals



 

